Per Curiam
This is an action for a legacy bequeathed* by Joshua Byron, to his niece Elizabeth Dickinson. The testator gave five hundred pounds sterling to her and her.heirs.■ She died before him, leaving a husband and children. -.It is an unfortunate case, but the law is clear. The legacy was lapsed by the death of the legatee in the life of the testator. The word heirs, cannot operate in favour of the issue. It is an improper expression, because personal property does not go the heirs, but to the personal representative. But the testator intended, by that expression, only to denote the absolute property which he gave to his niece, in the legacy bequeathed to her. She was to have the whole. Her children were hot in the contemplation of the.testator, and could *72take nothing by his will. We have an Act of Assembly £passeci jgth March, 1810) which prevents the lapse of legacies bequeathed to a child or other lineal descendant of the ^ . testator. But it does not reach the present case, and the Court is sorry for it. Judgment must be entered for the defendants.
Judgment for defendants.